Exhibit 10.9

Execution Version

LETTER OF CREDIT REIMBURSEMENT AND COLLATERAL AGREEMENT, dated as of August 5,
2011, between DYNEGY HOLDINGS INC., as account party (the “Account Party”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, (“Credit Suisse”) as issuing lender (in
such capacity, together with its successors and assigns in such capacity, the
“Issuing Lender”).

STATEMENT OF PURPOSE:

WHEREAS, the Account Party has requested that (i) the Issuing Lender maintain
(either itself or through one or more of its Affiliates) the letters of credit
referred to on Schedule A hereto (the “Existing Letters of Credit”) under this
Agreement and (ii) the Issuing Lender provide a letter of credit facility to the
Account Party, and the Issuing Lender is willing to maintain (either itself or
through one or more of its Affiliates) the Existing Letters of Credit under this
Agreement and provide the letter of credit facility to the extent that the
obligations of the Account Party with respect to the Existing Letters of Credit
and any other letter of credit issued hereunder are cash collateralized by the
Account Party upon the terms and subject to the conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and to induce the Issuing
Lender to enter into this Agreement, the Account Party hereby agrees with the
Issuing Lender as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Defined Terms. (a) The following terms shall have the following
meanings:

“Account Balance”: shall mean, at any time, the aggregate Dollar amount of
Collateral on deposit in the Collateral Account.

“Account Collateral”: the collective reference to the Collateral and the
Collateral Account.

“Account Control Agreement”: as defined in Section 5.2(e).

“Account Party”: as defined in the preamble to this Agreement.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified means any other Person
which directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “Control” (including, with correlative meanings,
the terms “Controlling”, “Controlled by” and “under common Control with”), means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agreement”: this Letter of Credit Reimbursement and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

“Applicable Margin”: 7.75% per annum; provided that all past due amounts shall
bear interest at 9.75% per annum.



--------------------------------------------------------------------------------

“Application”: an application, in such form as the Issuing Lender may specify as
the form customarily used by the Issuing Lender for Letters of Credit from time
to time, requesting the Issuing Lender to issue, extend or amend a Letter of
Credit.

“Bankruptcy Code”: the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§101 et seq.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (i) the Prime Rate in effect on
such day and (ii) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%. If the Issuing Lender shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Issuing Lender to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (ii) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

“Business Day”: a day other than a Saturday, Sunday or other day on which the
commercial banks in New York City are authorized or required by law to close.

“Change in Law”: as defined in Section 3.8(a).

“Code”: means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interests in any Account Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

“Collateral”: the collective reference to all cash and funds deposited from time
to time in the Collateral Account and all interest and other property received
in respect of, or as proceeds of, or in substitution or exchange for, any of the
foregoing.

“Collateral Account”: Dynegy - Credit Suisse Cash Collateral Account - Account
No: 820204 established with The Bank of New York Mellon and any substitute or
successor account.

“Commitment Period”: the period from and including the Effective Date to
August 5, 2012.

“Credit Agreement”: shall mean the Fifth Amended and Restated Credit Agreement
dated as of April 2, 2007, as amended, restated, amended or restated,
supplemented or otherwise modified through the date hereof, by and among Dynegy
Holdings Inc., as the borrower, Dynegy Inc., a Delaware corporation, as the
parent, Dynegy Inc., an Illinois corporation, as the intermediate parent, the
other guarantors party thereto, the lenders party thereto, Citicorp USA, Inc.
and JPMorgan Chase Bank, N.A., as administrative agents, Citicorp USA, Inc., as
payment agent, JPMorgan Chase Bank, N.A., as collateral agent, and each letter
of credit issuer party thereto.

“Credit Documents”: this Agreement, all Applications relating to the Letters of
Credit, any Letter of Credit and the Account Control Agreement.

 

2



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 4.4 whether or not any
requirement set forth therein for the giving of notice, the lapse of time, or
both, has been satisfied.

“Dollars”, “$” and “US$”: dollars in lawful currency of the United States of
America.

“Effective Date”: the date of satisfaction of the conditions set forth in
Section 5.2, which date is August 5, 2011.

“Equity Interests”: shares of capital stock, partnership interest, membership
interest in a limited liability company, beneficial interests in a trust or
other equity interest in any Person, and any option, warrant or other right
entitling the holder thereof to purchase or otherwise acquire any such equity
interests.

“Event of Default”: as defined in Section 4.4.

“Excluded Taxes”: with respect to the Issuing Lender or any other recipient of
any payment to be made by or on account of any obligation of the Account Party
hereunder or pursuant to any Credit Document, (a) income or franchise taxes
imposed on or measured by its net income or net profits, however denominated, by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Issuing Lender, in which
its applicable lending office is located, or that are imposed by reason of any
connection between the Issuing Lender or other recipient and any taxing
jurisdiction other than a connection arising solely by executing or entering
into any Credit Document, receiving payments thereunder or having been a party
to, performed its obligations under, or enforced, any Credit Documents, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) above, (c) in the case
of a Foreign Issuing Lender, any U.S. federal withholding tax or backup
withholding that is imposed pursuant to laws in effect at the time such Foreign
Issuing Lender or other recipient becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Issuing
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 3.10(a), (d) in the case of a
Foreign Issuing Lender, any U.S. federal withholding tax or backup withholding
that is attributable to such Foreign Issuing Lender’s failure to comply with
Section 3.10(e), (e) any U.S. federal withholding tax imposed pursuant to FATCA
and (f) all penalties and interest on the foregoing amounts.

“Existing Letters of Credit”: as defined in the Statement of Purpose.

“FATCA”: Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986,
as amended from time to time (as of the date hereof or any amended or successor
provision that is substantively comparable and not materially more onerous to
comply with) and any regulations or the official interpretations thereof.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the

 

3



--------------------------------------------------------------------------------

quotations for the day of such transactions received by the Issuing Lender from
three Federal funds brokers of recognized standing selected by it.

“Financial Institution”: The Bank of New York Mellon, or its permitted successor
or assigns, as party to the Account Control Agreement.

“Foreign Issuing Lender”: an Issuing Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the U.S. Internal Revenue Code of
1986, as amended.

“GAAP”: those generally accepted accounting principals in the United States as
in effect from time to time.

“Governing Documents”: collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement, trust
indenture or other formation or constituent documents of such Person.

“Governmental Authority”: the government of the United States of America or any
other nation, or any political subdivision thereof, whether state or local, and
any agency authority, instrumentality, regulatory board, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of, or pertaining to, government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Immaterial Subsidiary”: any Subsidiary that has assets with a book value not in
excess of $50,000,000 in the aggregate for all Immaterial Subsidiaries.

“Indemnified Taxes”: (a) Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Account
Party hereunder or under any other Credit Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Issuing Lender”: as defined in the preamble to this Agreement.

“L/C Disbursement”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Fee Payment Date”: the last Business Day of each March, June, September and
December and the Termination Date.

“L/C Obligation”: as defined in Section 3.3(a).

“Letters of Credit”: any standby letter of credit issued pursuant to Section 3.1
(which in any event shall include the Existing Letters of Credit), as any such
letter of credit may be amended, renewed or extended from time to time in
accordance with the terms hereof.

“Letter of Credit Commitment”: as of the Effective Date, $26,217,318, as the
same may be decreased in accordance with Section 3.1.

“Lien”: with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

 

4



--------------------------------------------------------------------------------

“Material Adverse Effect”: (a) materially adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Account Party and its Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Account Party or its Subsidiaries to
perform any of their material obligations under any Credit Document or (c) a
material impairment of the rights and remedies of or benefits available to the
Issuing Lender under any Credit Document.

“Material Indebtedness”: as defined in Section 4.4(e).

“Obligations”: (a) the L/C Obligations and (b) all other reasonable and document
out of pocket expenses (including reasonable attorney’s fees, disbursements and
other charges of the Issuing Lender), charges, obligations, covenants and duties
owing by the Account Party to the Issuing Lender which may arise under, out of,
or in connection with this Agreement, the Letters of Credit, any of the other
Credit Documents or any other document made, delivered or given in connection
herewith or therewith or in any way relating to the Account Collateral, of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter incurred, liquidated or unliquidated.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Credit Document (except any
such Taxes imposed with respect to an assignment, other than an assignment made
at the Account Party’s request).

“Outside Date”: the earlier of (x) the last day of the Commitment Period and
(y) the date upon which the Letter of Credit Commitment shall have been
terminated by the Account Party pursuant to either Section 3.1(c) or by the
Issuing Lender following the exercise of remedies pursuant to Section 4.4.

“Outstanding Amount”: shall mean, at any time, the sum of, without duplication,
(a) the Dollar amount of the aggregate Stated Amount of all outstanding Letters
of Credit at such time plus (b) the Dollar amount of the aggregate principal
amount of all L/C Disbursements at such time for which the Issuing Lender has
not been reimbursed.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Prime Rate”: the rate of interest per annum determined from time to time by
Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Account Party. The prime rate is a rate set by Credit
Suisse based upon various factors including Credit Suisse’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

“Property”: of any Person means, any right or interest in or to any type of
real, personal, tangible, intangible or mixed property or asset of any kind
whether or not included in the most recent consolidated balance sheet of such
Person and its Subsidiaries under GAAP, including Equity Interests.

“Register”: as defined in Section 7.14.

“Related Person”: each of the Issuing Lender’s Affiliates, Issuing Lender’s
successors and assigns and the partners, directors, officers, employees, agents,
members, Controlling Persons,

 

5



--------------------------------------------------------------------------------

trustees, administrators, managers and representatives of Issuing Lender and of
Issuing Lender’s Affiliates.

“Requirement of Law”: as to any Person, the Governing Documents of such Person,
and any law, statute, treaty, rule, regulation, official directive, order,
decree, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.

“Responsible Officer”: of any Person shall mean any executive officer or chief
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Stated Amount”: of any Letter of Credit shall mean the maximum Dollar amount
from time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met.

“Subsidiary”: with respect to any Person, with respect to any Person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, owned or held (directly
or indirectly through one or more subsidiaries) or (b) which is a partnership
with respect to which such parent is the sole general partner of and Controls
such partnership. Unless otherwise qualified all reference to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Account Party.

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date”: the later of (x) the Outside Date and (y) the date upon
which the Obligations have been indefeasibly paid in full in cash (other than
contingent indemnification obligations) and the Outstanding Amount is $0.

(b) Rules of Interpretation.

(i) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section and paragraph references
are to this Agreement unless otherwise specified.

(ii) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

COLLATERAL ACCOUNT

SECTION 2.1. Establishment of Collateral Account. (a) The Account Party agrees
that, as a condition to maintaining the Existing Letters of Credit and issuing
Letters of Credit hereunder and as security for the payments of its obligations
under this Agreement, it shall, on the Effective Date (i) establish the
Collateral Account for the purpose of holding the Collateral to be deposited
into the Collateral Account by or on behalf of the Account Party and
(ii) deposit into the Collateral Account,

 

6



--------------------------------------------------------------------------------

Dollars in immediately available funds, in an amount equal to $27,003,837.54.
After the Effective Date, the Account Party agrees that at all times thereafter
that it shall promptly cause additional funds to be deposited and held in the
Collateral Account from time to time in order that the Account Balance shall at
least equal 103% of the Outstanding Amount.

(b) The Collateral Account shall be maintained until the Termination Date.

(c) The Account Collateral shall be subject to the exclusive dominion and
control of the Issuing Lender, which shall hold the Collateral and administer
the Collateral Account subject to the terms and conditions of the Account
Control Agreement. Except as expressly set forth in Section 2.5(b), the Account
Party shall have no right of withdrawal from the Collateral Account nor any
other right or power with respect to the Account Collateral, nor any right to
convey or encumber any of the Account Collateral, except as expressly provided
therein.

(d) All funds on deposit in the Collateral Account will be maintained by Bank of
New York Mellon (or another financial institution acceptable to the Issuing
Lender and the Account Party) and will bear interest at the rate from time to
time applicable to “The Bank of New York Mellon Cash Reserve”. Funds on deposit
therein shall not be invested in any investments. Any interest received in
respect of the Collateral Account shall accrue for the benefit of the Account
Party and shall be deposited into the Collateral Account.

(e) The Issuing Lender shall have no responsibility for any loss of funds or
liability arising out of the Collateral Account, except to the extent such
losses are found by a court of competent jurisdiction in a final non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of the Issuing Lender.

SECTION 2.2. Grant of Security Interest. As collateral security for the prompt
and complete payment and performance when due (whether by acceleration or
otherwise) of the Obligations, the Account Party hereby grants to the Issuing
Lender, a continuing security interest in and to all of the Account Party’s
right, title and interest in and to the Account Collateral and all proceeds of
the foregoing.

SECTION 2.3. Covenants as to Account Collateral. The Account Party covenants and
agrees with the Issuing Lender that:

(a) The Account Party will not (i) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Account
Collateral (except as otherwise permitted hereunder), or (ii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Account Collateral, or any interest therein, except for
the Lien created by this Agreement and the banker’s lien and right of setoff of
The Bank of New York Mellon in the Collateral Account.

(b) The Account Party will maintain the Lien created by this Agreement as a
first priority, perfected security interest and defend the right, title and
interest of the Issuing Lender in and to the Account Collateral against the
claims and demands of all Persons whomsoever. At any time and from time to time,
upon the written request of the Issuing Lender, and at the sole expense of the
Account Party, the Account Party will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the Issuing
Lender may reasonably request for the purposes of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including without limitation, the filing of financing statements under the Code.

 

7



--------------------------------------------------------------------------------

(c) If at any time the Issuing Lender determines that the Account Balance is
less than 103% of the Outstanding Amount, the Account Party will cause to be
deposited into the Collateral Account, as additional funds to be held in the
Collateral Account, an amount, in Dollars and in funds immediately available to
the Issuing Lender, equal to the Dollar amount of any such deficiency and shall
do so not later than the Business Day immediately following the day that the
Account Party receives such notice.

SECTION 2.4. Remedies; Application of Collateral. (a) In addition to the rights
of the Issuing Lender provided in Section 3.3(b) with respect to reimbursements
of L/C Disbursements and the provisions of Section 4.4, during the continuance
of an Event of Default, the Issuing Lender shall without notice of any kind,
except for notices required by law which may not be waived, apply or allocate
the Account Collateral, for the payment in whole or in part of the Obligations
then due and payable, and any other amount required by a provision of law,
including, without limitation, Section 9-608(a)(1)(C) of the UCC. The Issuing
Lender agrees to notify the Account Party promptly after such application or
allocation of the Account Collateral.

(b) In addition to the rights, powers and remedies granted to it under this
Agreement and in any other Credit Document, the Issuing Lender shall have all
the rights, powers and remedies available at law, including, without limitation,
the rights and remedies of a secured party under the Code. To the extent
permitted by law, the Account Party waives presentment, demand, protest and all
notices of any kind, except for notices referred to in this Section, and all
claims, damages and demands it may acquire against the Issuing Lender arising
out of the exercise by either of them of any rights hereunder on or after the
Effective Date.

(c) The Account Party shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Account Collateral are insufficient to pay
the Obligations.

SECTION 2.5. Release of Collateral. (a) This Agreement shall remain in effect
from the Effective Date through and including the Termination Date. Upon the
Termination Date, (i) the Liens granted on the Account Collateral hereby shall
terminate and all rights to the Account Collateral shall revert to the Account
Party, (ii) the Issuing Lender shall promptly assign, release, transfer and
deliver to the Account Party the Account Collateral held by it hereunder, all
instruments of assignment executed in connection therewith, together with all
monies held by the Issuing Lender hereunder, free and clear of the Liens hereof
and (iii) the Issuing Lender will promptly execute and deliver to the Account
Party such documents and instruments (including but not limited to appropriate
Code termination statements) as the Account Party shall reasonably request to
evidence such termination in each such case at the sole expense of the Account
Party.

(b) In addition, so long as no Event of Default shall have occurred and be
continuing, upon at least three Business Days’ prior written notice to the
Issuing Lender, the Account Party may, request the release of and payment to the
Account Party (and the Issuing Lender agrees to release and pay to the Account
Party) any Collateral on deposit in the Collateral Account so long as after
giving effect to any such release the Account Balance shall equal or exceed 103%
of the Outstanding Amount. Upon any such release, the Issuing Lender shall
promptly assign, release, transfer and deliver to the Account Party the Account
Collateral so released and all instruments of assignment executed in connection
therewith, free and clear of the Liens hereof.

(c) All payments to the Account Party under paragraphs (a) and (b) of this
Section 2.5 shall be paid to the account specified in writing to the Issuing
Lender by the Account Party.

 

8



--------------------------------------------------------------------------------

(d) The Account Party agrees that it will not request or be entitled to a
release of Collateral, except as expressly provided for herein.

SECTION 2.6. Issuing Lender’s Appointment as Attorney-in-Fact. (a) After the
occurrence and during the continuance of an Event of Default under this
Agreement, to permit the Issuing Lender to exercise it rights and remedies under
this Agreement, the Account Party hereby irrevocably constitutes and appoints
the Issuing Lender and any officer of the Issuing Lender, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Account Party and in the name
of the Account Party or in the Issuing Lender’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
reasonably desirable to accomplish the purposes of this Agreement, including
without limitation, any financing statements, endorsements, assignments or other
instruments of transfer; provided that in no event shall any such appointment
extend beyond the Termination Date.

(b) The Account Party hereby ratifies all that said attorneys shall lawfully do
or cause to be done pursuant to the power of attorney granted in Section 2.6(a).
All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until the Termination Date.

SECTION 2.7. Duty of Issuing Lender. The Issuing Lender’s sole duty with respect
to the custody, safekeeping and physical preservation of the Account Collateral
in its possession, under Section 9-207 of the Code or otherwise, shall be to
comply with the specific duties and responsibilities set forth herein. The
powers conferred on the Issuing Lender in this Agreement are solely for the
protection of the Issuing Lender’s interests in the Account Collateral and shall
not impose any duty upon the Issuing Lender to exercise any such powers. Neither
the Issuing Lender nor any of its Related Persons shall be liable for any action
lawfully taken or omitted to be taken by any of them on or after the Effective
Date under or in connection with the Account Collateral or this Agreement,
except to the extent of losses to the Account Party found by a court of
competent jurisdiction in a final non-appealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of the Issuing Lender.

SECTION 2.8. Authorization of Financing Statements. Pursuant to the Code, the
Account Party authorizes the Issuing Lender to file financing statements without
the signature of the Account Party in such form and in such filing offices as
the Issuing Lender reasonably determines appropriate to perfect the Liens in the
Collateral of the Issuing Lender under this Agreement.

ARTICLE III

LETTERS OF CREDIT

SECTION 3.1. Letters of Credit. (a) Subject to the terms and conditions hereof,
the Issuing Lender agrees to issue, amend, renew or extend Letters of Credit
denominated in Dollars during the Commitment Period (i) in a minimum amount of
$10,000 on the date of such issuance, amendment, renewal or extension and
(ii) for the account of the Account Party on any Business Day during the
Commitment Period in such forms as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall not issue, amend, renew
or extend any Letter of Credit if, after giving effect to such issuance,
amendment, renewal or extension, (i) the Stated Amount of which, when added to
the Outstanding Amount at such time, would exceed the Letter of Credit
Commitment at such time or (ii) the Account Balance would be less than 103% of
the Outstanding Amount at such time. Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) expire on the earlier of (x) one year after the
date of issuance and (y) the last day of the Commitment Period; provided that
any Letter of Credit with a one year term

 

9



--------------------------------------------------------------------------------

may provide for the renewal thereof for additional one year periods (which shall
in no event extend beyond the date referred to in clause (y) above).

(b) Any Letter of Credit, which by its terms is automatically renewable for a
given period of time will provide that notice from the Issuing Lender may be
given to the beneficiary thereof that such Letter of Credit will not be renewed
at its maturity upon, at Issuing Lender’s discretion, 60 days prior written
notice. On the Outside Date, the Account Party shall pay in cash all Obligations
that are then due and payable and, if any obligations under any Letter of
Credit, whether or not then due and payable, are outstanding on such date, the
Account Party will cause all such Letters of Credit to either be (i) cancelled
and returned on or prior to the Outside Date or (ii) cash collateralized or
otherwise backstopped in a manner satisfactory to the Issuing Lender in its
reasonable discretion.

(c) The Account Party shall have the right, upon not less than three Business
Days’ notice to the Issuing Lender, to terminate the Letter of Credit Commitment
or, from time to time, to reduce the aggregate amount of the Letter of Credit
Commitment; provided that no such termination or reduction of the Letter of
Credit Commitment shall be permitted if, after giving effect thereto, (i) the
Account Balance would be less than 103% of the Outstanding Amount at such time
or (ii) the Stated Amount would exceed the Letter of Credit Commitment. Any such
reduction shall be in a minimum amount equal to $500,000, or any whole multiple
of $1,000,000 in excess thereof, and shall reduce permanently the Letter of
Credit Commitment then in effect.

(d) Letters of Credit shall be used solely to fund the working capital needs and
general corporate purposes of the Account Party, its Subsidiaries and Dynegy
Inc. but may not, in any event, be issued to fund or support any interest rate,
currency, commodity or other hedging agreements or other derivative obligations
of the Account Party, any of its Subsidiaries or Dynegy Inc.

(e) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender to exceed any limits imposed by, any applicable Requirement of Law.

SECTION 3.2. Procedure for Issuance of Letter of Credit. (a) The Account Party
may from time to time request that the Issuing Lender issue, amend, renew or
extend a Letter of Credit on behalf of the Account Party, any of its
Subsidiaries or Dynegy Inc. by delivering to the Issuing Lender at its address
for notices specified herein an Application therefor, completed to the
reasonable satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may reasonably
request. Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue, amend, extend or renew the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to
issue, amend, extend or renew any Letter of Credit earlier than two Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto unless
the Issuing Lender agrees in its sole discretion) by issuing, amending,
renewing, or extending the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by the Issuing Lender and the Account
Party. The Issuing Lender shall furnish a copy of such Letter of Credit to the
Account Party promptly following the issuance thereof.

(b) On the Effective Date, the Existing Letters of Credit will be deemed to be
Letters of Credit issued hereunder for all purposes hereof.

 

10



--------------------------------------------------------------------------------

(c) The Issuing Lender may, in its discretion, arrange for one or more Letters
of Credit to be issued by one or more of its Affiliates (and such Affiliate
shall be deemed to be the “Issuing Lender” for all purposes of this Agreement
and the Credit Documents),

(d) This Section shall not be construed to impose an obligation upon the Issuing
Lender to issue, amend, extend or renew any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

SECTION 3.3. L/C Obligations of the Account Party. (a) The Account Party agrees
to reimburse the Issuing Lender no later than 1:00 p.m.(New York City time) on
the next Business Day after which the Issuing Lender notifies the Account Party
of the date and amount of an L/C Disbursement for the amount of (x) the draft so
paid and (y) any documented taxes, fees, charges or other reasonable costs or
expenses incurred by the Issuing Lender in connection with such L/C Disbursement
(the amounts described in the foregoing clauses (x) and (y) in respect of any
L/C Disbursement, collectively, the “L/C Obligation”); provided that any failure
to give or delay in giving such notice shall not relieve the Account Party of
its obligation to reimburse the Issuing Lender with respect to such L/C
Obligations. Each such payment shall be made to the Issuing Lender either (i) at
its address for notices specified herein (or via wire transfer instructions
provided by the Issuing Lender as set forth on Schedule B, as such Schedule may
be updated from time to time by the Issuing Lender) in Dollars and in
immediately available funds or (ii) so long as after giving effect to the
withdrawal the Account Balance equals or exceeds 103% of the Outstanding Amount,
by instructing the Account Party to withdraw from the Collateral Account the
Dollar Amount of L/C Disbursement for the period from the date such L/C
Disbursement is made until the date of withdrawal. Until an L/C Obligation shall
have been reimbursed in full, interest shall be payable on such unreimbursed L/C
Obligation at the rate per annum equal to the Base Rate plus the Applicable
Margin. All such interest shall be payable on demand.

(b) If the Issuing Lender makes any L/C Disbursement in respect of a Letter of
Credit, then, unless the Account Party shall reimburse all L/C Obligations in
full on the date reimbursement thereof is required in accordance with paragraph
(a) above, the Issuing Lender, without prior notice to the Account Party (with
any such prior notice being expressly waived by the Account Party) shall be
entitled to withdraw from the Collateral Account the Dollar amount of the L/C
Obligation plus any interest payable on such L/C Disbursement for the period
from the date such L/C Disbursement is made until the date of withdrawal. The
Issuing Lender agrees to notify the Account Party promptly after such
withdrawal.

(c) The responsibility of the Issuing Lender to the Account Party in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

SECTION 3.4. Obligations Absolute. The Account Party’s obligations under
Section 3.3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Account Party may have or may have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. The Account Party also
agrees with the Issuing Lender that the Issuing Lender shall not be responsible
for, in the absence of its willful misconduct, bad faith or gross negligence (as
determined by a final, non-appealable decision of a court of competent
jurisdiction), and the Account Party’s L/C Obligations under Section 3.3 shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among the Account
Party and any beneficiary of any Letter of Credit or any other party to which
such

 

11



--------------------------------------------------------------------------------

Letter of Credit may be transferred or any claims whatsoever of the Account
Party against any beneficiary of such Letter of Credit or any such transferee.
The Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final, non-appealable decision of a court of competent
jurisdiction to have resulted from the Issuing Lender’s willful misconduct, bad
faith or gross negligence.

SECTION 3.5. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

SECTION 3.6. Records. The Issuing Lender shall maintain records evidencing the
Stated Amount of each unexpired Letter of Credit issued, amended, extended or
renewed by the Issuing Lender outstanding hereunder and evidencing for each
Letter of Credit issued or renewed hereunder:

(a) the dates of issuance, amendment, extension or renewal and expiration
thereof;

(b) the Stated Amount thereof; and

(c) the date and amount of all payments and drawings made thereunder.

The Issuing Lender shall make copies of such records available to the Account
Party upon its reasonable request.

SECTION 3.7. No Liability. The Account Party agrees that , except as expressly
set forth in Section 3.3(c), neither Issuing Lender nor any of its respective
Related Persons will assume liability for, or be responsible for:

(a) the use which may be made of any Letter of Credit;

(b) any acts or omissions of the beneficiary of any Letter of Credit, including
the application of any payment made to such beneficiary;

(c) the validity, correctness, genuineness or legal effect of any document or
instrument relating to any Letter of Credit, even if such document or instrument
should in fact prove to be in any respect invalid, insufficient, inaccurate,
fraudulent or forged;

(d) payment by the Issuing lender of any draft which does not comply with the
terms of any Letter of Credit, unless such payment results from the gross
negligence, bad faith or willful misconduct of the Issuing lender

(e) the failure of any document or instrument to bear any reference or adequate
reference to any Letter of Credit;

(f) any failure to note the amount of any draft on any Letter of Credit or on
any related document or instrument, except to the extent such failure results
from the gross negligence, bad faith or willful misconduct of the Issuing Lender
;

(g) any failure of the beneficiary of any Letter of Credit to meet the
obligations of such beneficiary to either the Account Party or any other Person;
or

 

12



--------------------------------------------------------------------------------

(h) any failure by the Issuing Lender to make payment under any Letter of Credit
as a result of any Requirement of Law, control or restriction rightfully or
wrongfully exercised or imposed by any Governmental Authority.

SECTION 3.8. Reserve Requirements: Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any change in
applicable law, rule, regulation or treaty or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (a “Change in Law”) shall (i) result in the imposition, modification or
applicability of any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by the Issuing
Lender (ii) subject any Issuing Lender to any Tax of any kind whatsoever with
respect to this Agreement, or change the basis of taxation of payments in
respect thereof (except for Indemnified Taxes or Other Taxes indemnified
pursuant to Section 3.10 and the imposition of any Excluded Tax payable by such
Issuing Lender), or (iii) result in the imposition on the Issuing Lender of any
other condition affecting this Agreement, the Letter of Credit Commitment or any
Letter of Credit, and the result of any of the foregoing shall be to increase
the cost to the Issuing Lender of issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by the Issuing Lender
hereunder (whether of reimbursement, interest or otherwise) by an amount
reasonably determined by the Issuing Lender to be material, then such additional
amount or amounts as will compensate the Issuing Lender for such additional
costs or reduction shall be paid by the Account Party to the Issuing Lender upon
demand. “Change in Law” shall include all requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented.

(b) If the Issuing Lender determines that the adoption after the date hereof of
any Change in Law regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Issuing Lender
(or any lending office of the Issuing Lender) or the Issuing Lender’s holding
company with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
Issuing Lender’s capital or on the capital of the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Letters of Credit to a
level below that which the Issuing Lender or the Issuing Lender’s holding
company could have achieved but for such adoption, change, compliance or other
Change in Law (taking into consideration the Issuing Lender’s policies and the
policies of the Issuing Lender’s holding company with respect to capital
adequacy) by an amount reasonably determined by the Issuing Lender to be
material, then from time to time such additional amount or amounts as will
compensate the Issuing Lender for such reduction will be paid by the Account
Party to the Issuing Lender upon demand.

(c) A certificate of the Issuing Lender setting forth such amount or amounts as
shall be necessary to compensate the Issuing Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) above, as the case may be,
shall be delivered to the Account Party and shall be conclusive absent manifest
error. The Account Party shall pay the Issuing Lender the amount shown as due on
any such certificate delivered by the Issuing Lender within 10 days after its
receipt of the same.

(d) Failure on the part of the Issuing Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with

 

13



--------------------------------------------------------------------------------

respect to any period shall not constitute a waiver of the Issuing Lender’s
right to demand compensation with respect to such period or any other period;
provided, however, that the Issuing Lender shall not be entitled to compensation
under this Section 3.8 for any costs incurred or reductions suffered with
respect to any date unless the Issuing Lender shall have notified the Account
Party in writing that it will demand compensation for such costs or reductions
under paragraph (c) above and such notice shall have been provided not more than
90 days after the later of (i) such date and (ii) the date on which it shall
have become aware of such costs or reductions.

(e) Fees. The Account Party will pay an issuing fee to the Issuing Lender equal
to 0.125% per annum of the average daily Stated Amount of each Letter of Credit
(including each Existing Letter of Credit) issued or extended pursuant to this
Agreement, which shall be payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date. In addition, customary administrative, issuance,
amendment, payment and negotiation charges shall be payable to the Issuing
Lender. All fees shall be paid on the dates due, in immediately available funds
to the Issuing Lender. Once paid, none of the fees shall be refundable under any
circumstances.

SECTION 3.9. Applicability of ISP98. Unless otherwise expressly agreed by the
Issuing Lender and the Account Party, when a Letter of Credit is issued, the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit.

SECTION 3.10. Taxes.

(a) Any and all payments by or on account of any obligation of the Account Party
hereunder or under any other Credit Document shall be made free and clear of and
without deduction or withholding for any Taxes; provided, that, if any
Indemnified Taxes (including any Other Taxes) shall be required to be deducted
or withheld from such payments, then (i) the sum payable by the Account Party
shall be increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section) each Issuing Lender or other recipient of such
payment, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Account
Party shall make such deductions or withholdings and (iii) the Account Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Without limiting the provisions of paragraph (a) above, the Account Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) The Account Party shall indemnify each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes by or on account of any obligation of the Account Party hereunder or under
any other Credit Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Issuing Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Account Party by the Issuing Lender shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Account Party to a Governmental Authority, the Account Party shall
deliver to the Issuing Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such

 

14



--------------------------------------------------------------------------------

payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Issuing Lender.

(e) Any Foreign Issuing Lender or other recipient that is entitled to an
exemption from or reduction of withholding tax or backup withholding with
respect to payments under any Credit Document shall deliver to the Account
Party, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by the Account Party as will permit such payments to be made without
or at a reduced rate of withholding or backup withholding. In addition, any
Foreign Issuing Lender or other recipient, if reasonably requested by the
Account Party, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Account Party as will enable the Account
Party to determine whether or not such Issuing Lender or other recipient is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, any Foreign Issuing Lender or other
recipient shall deliver to the Account Party (in such number of copies as shall
be requested by the Account Party) on or prior to the date on which such Foreign
Issuing Lender or other recipient becomes an Issuing Lender or other recipient
under this Agreement (and from time to time thereafter promptly upon the
expiration, obsolescence or invalidity of any previously delivered form or
information or upon the request of the Account Party, but in each case only if
such Foreign Issuing Lender or other recipient is legally entitled to do so),
whichever of the following is applicable:

(i) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party and
such W-8BEN shall establish (x) with respect to payments of interest under any
Credit Document an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty,

(ii) duly completed copies of IRS Form W-8ECI,

(iii) duly completed copies of IRS Form W-8EXP,

(iv) duly completed copies of IRS Form W-8IMY, together with any required
attachments,

(v) in the case of a Foreign Issuing Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or 881(c) of the Internal
Revenue Code of 1986, as amended from time to time, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Issuing
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10-percent shareholder” of the Account Party within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”), and (y) duly
completed copies of IRS Form W-8BEN,

(vi) to the extent an Issuing Lender or other recipient is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership

 

15



--------------------------------------------------------------------------------

and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct or indirect partner, or

(vii) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation or information
necessary to permit the Account Party to determine the withholding or deduction
required to be made.

(f) Any Issuing Lender that is not a Foreign Issuing Lender shall deliver to the
Account Party (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Issuing Lender becomes an Issuing Lender
under this Agreement (and from time to time thereafter promptly upon the
expiration, obsolescence or invalidity of any previously delivered form or
information or upon the request of the Account Party, but in each case only if
such Issuing Lender is legally entitled to do so) duly completed copies of IRS
Form W-9 or other forms or information establishing an exemption from U.S.
backup withholding.

(g) If a payment made to an Issuing Lender or other recipient under any Credit
Document hereunder may be subject to U.S. federal withholding tax under FATCA,
such Issuing Lender or other recipient shall deliver to the Account Party, at
the time or times prescribed by law and at such time or times reasonably
requested by Account Party, such documentation prescribed by applicable law and
such additional documentation reasonably requested by the Account Party to
comply with its withholding obligations, to determine that such Issuing Lender
or other recipient has complied with such Issuing Lender’s or other recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.10(g), the term “FATCA”
shall include any amendments to FATCA after the date hereof.

(h) If an Issuing Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Account Party or with respect to which the Account Party
has paid additional amounts pursuant to this Section 3.10, it shall pay to the
Account Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Account Party under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Issuing Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Account Party, upon
the request of such Issuing Lender, agrees to repay the amount paid over to the
Account Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Issuing Lender in the event such
Issuing Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require any Issuing Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Account Party or any other Person.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS AND EVENTS OF DEFAULT

SECTION 4.1. Incorporation of Covenants from Credit Agreement. The Account Party
hereby covenants and agrees with the Issuing Lender that the Account Party shall
provide to the Issuing Lender the financial information under, and otherwise
comply with the provisions of, Section 6.01 of the Credit Agreement as in effect
immediately prior to the Effective Date (which such provisions are incorporated
by reference herein). Documents required to be delivered pursuant to this
Section 4.1 (to the extent any such documents are filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on the publicly available website of the Securities and Exchange Commission.

SECTION 4.2. Other Covenants. The Account Party agrees that, until the
Termination Date, it shall:

(a) (i) (A) preserve, renew and keep in full force and effect its organizational
existence and (B) take all reasonable actions to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect on the business, operations or financial
condition of the Account Party and its Subsidiaries taken as a whole; and
(ii) comply with all with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority except to the extent that
failure to comply therewith would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect on the business, operations or financial
condition of the Account Party and its Subsidiaries taken as a whole;

(b) furnish to the Issuing Bank prompt notice of the occurrence of any Default
or Event of Default promptly after any Responsible Officer of the Account Party
obtains knowledge thereof; and

(c) upon the exercise by the Issuing Bank of any remedy pursuant to this
Agreement or the other Credit Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Account Party will execute and deliver, or will cause the execution and delivery
by its Subsidiaries of, all applications, certifications, instruments and other
documents and papers that the Issuing Bank may be required to obtain from the
Account Party or any of its Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

SECTION 4.3. Use of Facility. The Letters of Credit shall be used solely for the
working capital needs and general corporate purposes of the Account Party, its
Subsidiaries and Dynegy Inc.; provided that no Letter of Credit issued hereunder
may be used to support any hedging or other derivative obligations of the
Account Party, its Subsidiaries or Dynegy Inc.

SECTION 4.4. Events of Default. In case of the happening of any of the following
events (each an “Event of Default”):

(a) The Account Party shall fail to make any deposit as required by
Section 2.3(c) or fail to pay any amounts as required by Section 3.1(b) or
Section 3.3(a), in each case when due in accordance with the terms hereof;

(b) Any representation or warranty made or deemed made by the Account Party
herein or in any other Credit Document or that is contained in any certificate,
document or other statement furnished by it at any time under or in connection
with this Agreement or any such

 

17



--------------------------------------------------------------------------------

other Credit Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made;

(c) The Account Party shall fail to make any payment of any other amount
hereunder (other than an amount referred to in paragraph (a) above or payments
required by Section 3.3(a)), when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(d) The Account Party shall default in the observance or performance of any
other covenant or agreement contained in this Agreement or any other Credit
Document (other than as provided in paragraphs (a) through (c) above), and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Issuing Lender;

(e) (i) the Account Party or any Subsidiary shall fail to pay any principal,
interest or any other amount, regardless of amount (beyond the period of grace,
if any, provided therein), due in respect of any indebtedness with an aggregate
principal amount in excess of $50,000,000 (such indebtedness, “Material
Indebtedness”), when and as the same shall become due and payable, or (ii) any
other event or condition occurs, in any such case, that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, but after giving effect to any
required lapse of time) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this
clause (ii) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted under the documents providing
for such Indebtedness;

(f) (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Account Party or any Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of the Account
Party or a Subsidiary (other than an Immaterial Subsidiary), under any Debtor
Relief Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Account Party or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of the Account Party or a Subsidiary (other than an
Immaterial Subsidiary) or (iii) the winding-up or liquidation of the Account
Party or any Subsidiary (other than an Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

(ii) the Account Party or any Subsidiary (other than an Immaterial Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or the filing of
any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Account Party or any Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
the Account Party or any Subsidiary (other than an Immaterial Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

 

18



--------------------------------------------------------------------------------

(g) Any of the Credit Documents shall cease, for any reason (other than pursuant
to the terms thereof), to be in full force and effect, or the Account Party
shall so assert, or any Lien on the Account Collateral created hereunder shall
cease to be enforceable and of the same effect and priority purported to be
created thereby;

(h) The Account Control Agreement shall cease to be in full force or effect or
the Account Party shall deny or disaffirm its obligations under the Account
Control Agreement;

then, and in every such event and at any time thereafter during the continuance
of such event, the Issuing Lender may, by notice to the Account Party, take any
or all of the following actions, at the same or different times: (i) terminate
forthwith the Letter of Credit Commitment, (ii) withdraw from the Collateral
Account the Dollar amount of any outstanding Obligations and apply such amount
to the Obligations in such order as the Issuing Lender may direct, (iii) avail
itself of all the rights and remedies of a secured party under the Uniform
Commercial Code in effect in the State of New York or (iv) declare all
Obligations outstanding under the Credit Documents to be forthwith due and
payable in whole or in part, whereupon such Obligations so declared to be due
and payable, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Account Party accrued hereunder, shall be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived anything contained
herein to the contrary notwithstanding. It is understood that if any such event
is an Event of Default specified in clause (i) or (ii) of paragraph (f) above,
the actions specified above shall occur automatically and without any
requirement of notice or otherwise.

ARTICLE V

CONDITIONS

SECTION 5.1. All Letters of Credit. The obligations of the Issuing Lender to
maintain the Existing Letters of Credit and issue additional Letters of Credit
on the Effective Date, and the obligations to issue, amend, renew or extend
Letters of Credit (other than an extension of the expiry date of any Letter of
Credit (without increasing the amount thereof), or the renewal of any Letter of
Credit (without increasing the amount thereof)) after the Effective Date are
subject to the following conditions precedent:

(a) Each of the representations and warranties contained in Article VI shall be
true and correct in all material respects on and as of the date of such
issuance, amendment, renewal or extension with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date; provided that to the extent such representation and warranty is
qualified as to materiality, such representation and warranty shall be true and
correct in all respects.

(b) On the Effective Date and at the time of and immediately after any such
issuance, amendment, renewal or extension, no Default or Event of Default under
or pursuant to this Agreement shall have occurred and be continuing.

(c) Since December 31, 2010 (other than as disclosed in writing to the Issuing
Lender prior to July 7, 2011), there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect;

(d) The Account Party represents and warrants that each Letter of Credit shall
be issued in the ordinary course of business, and no Letter of Credit is being
issued to support or

 

19



--------------------------------------------------------------------------------

fund any interest rate, currency, commodity or other hedging or derivative
obligation of the Account Party, its Subsidiaries or Dynegy Inc.

(e) After giving effect to such issuance, amendment, renewal or extension, the
Outstanding Amount will not exceed the Letter of Credit Commitment and the
balance in the Collateral Account will at least be equal to 103% of the
Outstanding Amount.

(f) The Account Party shall have delivered to the Issuing Lender the information
contemplated by Section 3.2.

Each issuance, amendment, renewal or extension of a Letter of Credit (other than
an extension of the expiry date of any Letter of Credit (without increasing the
amount thereof), or the renewal of any Letter of Credit (without increasing the
amount thereof)) shall be deemed to constitute a representation and warranty by
the Account Party on the date of such issuance amendment, renewal or extension
as to the matters specified in paragraphs (a), (b), (c), (d), (e) and (f) of
this Section 5.1. The Issuing Lender shall have received a certificate signed by
a Responsible Officer of the Account Party, dated the date of such issuance,
amendment, renewal or extension stating that such statements are true (and which
shall be deemed to be included as part of the Application).

SECTION 5.2. Effective Date. This Agreement shall become effective upon the
satisfaction of the conditions set forth in Section 5.1 and the following
conditions precedent (the “Effective Date”):

(a) The Issuing Lender shall have received this Agreement, executed and
delivered by a duly authorized officer of the Account Party.

(b) The Account Party shall have deposited, and the Issuing Lender shall have
received evidence of such deposit, in the Collateral Account immediately
available funds in the amount of $27,003,837.54.

(c) The Issuing Lender shall have received an opinion, addressed to the Issuing
Lender dated the Effective Date, from White & Case LLP, special New York counsel
to the Account Party in substantially the form of Exhibit A hereto.

(d) The Issuing Lender shall have received from the Account Party, a closing
certificate, dated the Effective Date, in substantially the form of Exhibit B
hereto.

(e) The Account Party shall have entered into a blocked account control
agreement the “Account Control Agreement”), dated the Effective Date, which
Account Control Agreement shall have been executed and delivered by a duly
authorized officer of the Account Party, the Financial Institution and the
Issuing Lender and shall be in substantially the form of Exhibit C hereto. The
Issuing Lender shall have as fully perfected first priority security interest in
the Account Collateral.

(f) The Issuing Lender shall have received, for its own account, a structuring
fee equal to 0.185% of the maximum aggregate principal amount of the Letter of
Credit Commitment on the Effective Date.

(g) The Issuing Lender shall have received reimbursement of all reasonable and
documented out-of-pocket expenses (including the reasonable fees, disbursements
and other charges of Latham & Watkins LLP as outside counsel to the Issuing
Lender) invoiced three

 

20



--------------------------------------------------------------------------------

business days prior to the Effective Date and payable by the Account Party in
connection with the transactions contemplated by this Agreement.

(h) The Issuing Lender shall have received, sufficiently in advance of the
Effective Date, all documentation and other information reasonably required by
the Issuing Lender as required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the United States PATRIOT Act.

(i) The Issuing Lender shall have received (i) a copy of the certificate or
articles of incorporation, including all amendments thereto, of the Account
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of the Account Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of the Account Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Account Party as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Account Party authorizing the
execution, delivery and performance of this Agreement and the Credit Documents
to which such Person is a party and the issuances hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of the Account
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing this
Agreement or any Credit Document or any other document delivered in connection
herewith on behalf of the Account Party; (iii) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (ii) above; and (iv) such
other documents as the Issuing Lender may reasonably request.

(j) The Issuing Lender shall have received evidence that on or prior to the
Effective Date, all indebtedness under the Credit Agreement shall have been
prepaid, repaid, or refinanced in full (other than in respect of the Existing
Letters of Credit and certain other letters of credit that, on the Effective
Date, shall be deemed backstopped or otherwise cash collateralized) and all
commitments thereunder shall have been terminated, and all liens in respect
thereof have been released.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Account Party represents and warrants to the Issuing Lender on the date
hereof:

(a) It is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all necessary organizational
powers and all government licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect on the business, operations or financial condition of the Account Party
and its Subsidiaries taken as a whole.

(b) The execution, delivery and performance by it of this Agreement and the
other Credit Documents to which it is a party, including without limitation, the
granting of the security interests contemplated by Section 2.2. hereof, are
within its organizational powers, have been duly authorized by all necessary
corporate action, require no approval, consent, exemption,

 

21



--------------------------------------------------------------------------------

authorization or other action by or in respect of, or filing with, any
governmental body, agency or official and do not (i) contravene the terms of
constituent documents of the Account Party, (ii) contravene, violate, or
otherwise constitute a default under, any provision of applicable law or
regulation or of constituent documents of the Account Party, or of any
agreement), judgment, injunction, order, decree or other instrument binding upon
the Account Party, in each case under this clause (ii) in a manner that would
reasonably be expected to have a Material Adverse Effect on the business,
operations or financial condition of the Account Party and its Subsidiaries
taken as a whole, or (iii) result in the creation or imposition of any Lien on
any asset of the Account Party or any of its Subsidiaries, except the Lien
created by Section 2.2 hereof.

(c) This Agreement and each Credit Document to which it is a party constitutes a
legal, valid and binding agreement of the Account Party, enforceable against it
in accordance with its terms, except to the extent that enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other similar laws generally affecting creditor’s rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(d) No Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated hereby.

(e) This Agreement, together with the Account Control Agreement, is effective to
create in favor of the Issuing Lender a legal, valid and enforceable perfected
first priority security interest in the Collateral Account and the other Account
Collateral described herein and proceeds and products thereof, which Lien shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Account Party in such Collateral Account
and the other Account Collateral and the proceeds and products thereof, as
security for the obligations of the Account Party under this Agreement, prior
and superior in right to any other Person, except as otherwise provided in
Section 2.3(a). The Account Party shall own the monies to be placed in the
Collateral Account and such monies, together with the other Account Collateral,
are free and clear of any Liens or other ownership interest of any other Person,
except as otherwise provided in Section 2.3(a).

(f) As of the Effective Date, Schedule A attached to this Agreement accurately
and correctly sets forth all Existing Letters of Credit that were issued and
outstanding under the Credit Agreement and which are to be maintained under this
Agreement.

(g) That (i) the fair value of the property of the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis is greater than the
total amount of its liabilities, including, without limitation, contingent
liabilities that are probable and estimatable, of the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis, (ii) the present fair
salable value of the assets of the Account Party and its Subsidiaries, taken as
a whole, on a consolidated basis is not less than the amount that will be
required to pay the probably liability of the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis on their debts as they
become absolute and matured taking into account the possibility of refinancing
such obligations and selling assets, (iii) the Account Party and its
Subsidiaries, taken as a whole, on a consolidated basis do not intend to, and do
not believe that they will, incur debts or liabilities beyond their ability to
pay such debts and liabilities as they mature, taking into account the
possibility of refinancing such obligations and selling assets and (iv) the
Account Party and its Subsidiaries are not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which their
property would constitute an unreasonably small capital.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.1. Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing, or by
telephone subsequently confirmed in writing. Any notice shall be effective if
delivered by hand delivery or sent via telecopy (including a .pdf copy),
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (a) on the
date of delivery if delivered by hand or sent by telecopy (including a .pdf
copy), (b) on the second Business Day if sent by recognized overnight courier
service and (c) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Issuing Lender as
understood by the Issuing Lender will be deemed to be the controlling and proper
notice in the event of a discrepancy with or failure to receive a confirming
written notice.

SECTION 7.2. Notices. Notices to any party, including electronic mail, shall be
sent to it at the following addresses, or any other address as to which all the
other parties are notified in writing.

 

If to the Account Party:  

Dynegy Holdings Inc.

1000 Louisiana Street, Suite 5800

Houston, Texas 77002-5050

 

Attn: Clint Freeland, CFO

Telecopy: (713) 356-2200

Telephone: (713) 767-8648

If to the Issuing Lender:  

Credit Suisse AG, Cayman Islands Branch

One Madison Avenue

New York, N.Y. 10010

Attention: Larcy Naval, Asst. Vice-President,

Loan Originations Closing Group

Telephone: (212) 325-9143

Telecopy: (212) 743-1783

Email: larcy.naval@credit-suisse.com

 

with a copy to:

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Nupur Kumar, Vice President

Telephone: (212) 538-4044

Telecopy: (212) 322-0418

Email: nupur.kumar@credit-suisse.com

 

23



--------------------------------------------------------------------------------

SECTION 7.3. Amendments and Waivers. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the Account Party and the Issuing Lender.

SECTION 7.4. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7.5. Integration. This Agreement represents the complete agreement of
the Account Party and the Issuing Lender with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Issuing Lender or the Account Party relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents. In
the event of any conflict between this Agreement (or any portion thereof) and
any other agreement now existing or hereafter entered into, the terms of this
Agreement shall prevail.

SECTION 7.6. No Waiver; Cumulative Remedies. Except as otherwise expressly set
forth herein, no failure to exercise and no delay in exercising, on the part of
the Issuing Lender, any right, remedy, power or privilege hereunder or under the
other Credit Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

SECTION 7.7. Payment of Expenses; Indemnity. The Account Party will (a) pay all
reasonable and documented out-of-pocket expenses (including without limitation,
reasonable and documented fees and disbursements of one primary counsel, and
special or local counsel to the extent reasonably necessary) incurred by the
Issuing Lender on or after the Effective Date in connection with (i) the
negotiation, preparation, execution and delivery of this Agreement and the other
Credit Documents and any waiver, amendment or consent by the Issuing Lender
relating to this Agreement or any other Credit Document and (ii) the
administration and enforcement of any rights and remedies of the Issuing Lender
under this Agreement or any other Credit Document, and (b) defend, indemnify and
hold harmless the Issuing Lender and each of its Related Persons, from and
against any losses, penalties, fines, liabilities, judgments, settlements,
damages, costs and expenses, suffered on or after the Effective Date by any such
Person in connection with any claim, investigation, litigation or other
proceeding (whether or not any such Person is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with
this Agreement, the Letters of Credit or any other Credit Document, including
without limitation, reasonable and documented fees and disbursements of one
primary counsel, and special or local counsel to the extent reasonably
necessary, to the Issuing Lender, except to the extent that any of the foregoing
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of the party seeking indemnification therefor.

SECTION 7.8. Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against each other party hereto and any of its Related Persons, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Letters of Credit or the use of the proceeds thereof. The foregoing does not in
any way limit the indemnification obligations of the Account Party set forth in
Section 7.7 hereof.

 

24



--------------------------------------------------------------------------------

SECTION 7.9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Account Party and the Issuing Lender and their
respective successors and assigns, except that the Account Party may not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Issuing Lender and the Issuing Lender may not
assign or transfer any of its rights under this Agreement without the prior
written consent of the Account Party; provided that no consent of the Account
Party shall be required for an assignment to an Affiliate of the Issuing Lender.

SECTION 7.10. Waivers of Jury Trial. THE ACCOUNT PARTY AND THE ISSUING LENDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULL EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LETTER OF CREDIT
OR OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

SECTION 7.11. Set-off. In addition to any rights and remedies of the Issuing
Lender provided by law, upon the occurrence and during the continuance of an
Event of Default, the Issuing Lender shall have the right, without prior notice
to the Account Party (any such notice being expressly waived by the Account
Party to the extent permitted by applicable law), upon any amount becoming due
and payable (after all applicable grace periods have expired) by the Account
Party hereunder (whether by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (including, but
not limited to, the Collateral Account, general or special, time or demand,
provisional or final, but excluding fiduciary accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Issuing Lender or any branch or agency thereof to or for
the credit or the account of the Account Party. The Issuing Lender agrees to
notify promptly the Account Party after any such setoff and application made by
it; provided that the failure to give such notice shall not affect the validity
of such setoff and application.

SECTION 7.12. Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or PDF
(or similar file) by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 7.13. Section Headings. The section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

SECTION 7.14. Register. The Account Party shall maintain a register for the
recordation of the names and addresses of the Issuing Lender(s), and the amounts
of and interest on the L/C Obligations owing to, each Issuing Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Account Party and the Issuing
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as an Issuing Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by any Issuing Lender,
at any reasonable time and from time to time upon reasonable prior notice.

SECTION 7.15. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

 

25



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Credit Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 7.2; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of Issuing
Lender to bring any action or proceeding relating to this Agreement or the
Credit Documents in the courts of any other jurisdiction.

SECTION 7.16. Governing Law. Both this Agreement and the Account Collateral
shall be governed by the law of the State of New York. Regardless of any
provision in any other agreement, for purposes of the Code, the Account
Collateral (as well as the securities entitlements related thereto) shall be
governed by the laws of the State of New York.

SECTION 7.17. USA PATRIOT Act. The Issuing Lender hereby notifies the Account
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Account
Party, which information includes the name and address of the Account Party and
other information that will allow such Persons to identify the Account Party in
accordance with the PATRIOT Act.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

DYNEGY HOLDINGS INC., as Account Party By:  

  /s/ Clint C. Freeland

Name: Clint C. Freeland Title: Executive Vice President and Chief Financial
Officer

[LOC Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Issuing Lender By:  

  /s/ James Moran

Name: James Moran Title: Managing Director By:  

  /s/ Nupur Kumar

Name: Nupur Kumar Title: Vice President



--------------------------------------------------------------------------------

Schedule A

Existing Letters of Credit

 

Counterparties

   LC#      Amount      Adjusted
Expiry  

Commissioner-NY State Dept of Environmental Conservation

     TS-07005786         11,972,428.00         11/16/12   

Central Hudson Gas & Electric Corporation

     TS-07005792         250,000.00         10/28/11   

Liberty Mutual Insurance Company

     TS-07005783         9,019,890.00         11/01/11   

Travelers Indemnity

     TS-07005815         4,975,000.00         11/09/11   

Schedule B

Wire Instructions

For CS Cayman Islands:

ABA No. 

Favor of :

Acct. No.:

Attn:

For CS, New York:

ABA No. 

Favor of:

Acct. No. 

Attn:



--------------------------------------------------------------------------------

Exhibit A

[Form of Legal Opinion]



--------------------------------------------------------------------------------

Exhibit B

DYNEGY HOLDINGS INC.

CLOSING CERTIFICATE

                , 2011

Reference is hereby made to that certain Letter of Credit Reimbursement and
Collateral Agreement, dated as of the date hereof (the “Collateral Agreement”),
among Dynegy Holdings Inc. (the “Account Party”) and Credit Suisse AG, Cayman
Islands Branch as the issuing lender (in such capacity, together with its
successors and assigns in such capacity, the “Issuing Lender”). Capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
the Collateral Agreement.

Pursuant to Section 5.2(d) of the Collateral Agreement, the undersigned [Chief
Financial Officer] of the Account Party hereby certifies to the Issuing Lender
as follows:

1. I have reviewed the terms of the Collateral Agreement and Credit Documents
and the definitions and provisions contained therein relating thereto and
hereto, and, in my opinion, have made, or have caused to be made under my
supervision, such examination or investigation as necessary to enable me to
express an informed opinion as to the matters referred to herein.

2. The representations and warranties of the Account Party set forth in Article
VI of the Collateral Agreement and the Credit Documents to which it is a party
or which are contained in any certificate furnished by or on behalf of the
Account Party pursuant to the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date; provided that to the extent such representation and warranty is qualified
as to materiality, such representation and warranty shall be true and correct in
all respects.

3. No Default or Event of Default (as defined in the Collateral Agreement) has
occurred and is continuing as of the date hereof or would result from the
transactions contemplated in the Collateral Agreement, including without
limitation the security interests granted thereunder.

4. Since December 31, 2010 (other than as disclosed in writing to the Issuing
Lender prior to July 7, 2011), there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

5. Based upon my review and examination described in paragraph 1 above, I
certify that on the date hereof, both before after giving effect to the
consummation of the transactions contemplated by the Credit Documents, (i) the
fair value of the property of the Account Party and its Subsidiaries, taken as a
whole, on a consolidated basis is greater than the total amount of its
liabilities, including, without limitation, contingent liabilities that are
probable and estimable, of the Account Party and its Subsidiaries, taken as a
whole, on a consolidated basis, (ii) the present fair salable value of the
assets of the Account Party and its Subsidiaries, taken as a whole, on a
consolidated basis is not less than the amount that will be required to pay the
probably liability of the Account Party and its Subsidiaries, taken as a whole,
on a consolidated basis on their debts as they become absolute and matured
taking into account the possibility of refinancing such obligations and selling
assets, (iii) the Account Party and its Subsidiaries, taken as a whole, on a
consolidated basis do not intend to, and do not believe that they will,



--------------------------------------------------------------------------------

incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature, taking into account the possibility of refinancing
such obligations and selling assets, and does not currently have debts or
liabilities beyond their ability to pay such debts and liabilities as they
mature, taking into account the possibility of refinancing such obligations and
selling assets and (iv) the Account Party and its Subsidiaries are not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which their property would constitute an unreasonably small
capital.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Closing Certificate for
and on behalf of the Account Party as of the date set forth above.

 

By:  

 

  Name:   Title: [Chief Financial Officer]



--------------------------------------------------------------------------------

Exhibit C

CONTROL AGREEMENT

This Control Agreement (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Control Agreement”) dated as of
August 5, 2011 by and among DYNEGY HOLDINGS INC., (the “Obligor”), CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, in its capacity as issuing lender under the
Collateral Agreement (as defined below) (the “Secured Party”), and THE BANK OF
NEW YORK MELLON in its capacity as both a “securities intermediary” as defined
in Section 8-102 of the UCC (as defined below) and as a “bank” as defined in
Section 9-102 of the UCC (in such capacities, the “Financial Institution”).

All references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York, from to time.

RECITALS

WHEREAS, pursuant to a Letter of Credit Reimbursement and Collateral Agreement,
dated as of August 5, 2011, by and between Obligor and Secured Party (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Collateral Agreement”), Obligor granted to Secured Party a
security interest in and lien upon the Collateral Account (as defined in
Section 1(a) below) and all property from time to time held in or credited to
the Collateral Account, whether now held in or credited to or hereafter
transferred into and held in or credited to the Collateral Account, including,
all cash balances and all proceeds of each of the foregoing, whether now or
hereafter existing or arising (collectively, as described in the Collateral
Agreement, the “Collateral”);

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned thereto in the Collateral Agreement; and

WHEREAS, the Obligor currently maintains the Collateral Account with the
Financial Institution.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Establishment of Collateral Account. The Financial Institution hereby
confirms and agrees that:

(a) Description of Account. The Financial Institution has established a deposit
account in the name of “Dynegy - Credit Suisse Cash Collateral Account”, with
account number (such account and any successor account, the “Collateral
Account”). The Collateral Account shall be the “Collateral Account” as set forth
in the Collateral Agreement. The Obligor shall be the sole customer of the
Financial Institution, and entitlement holder, in respect of the Collateral
Account.

(b) Account Modifications. Neither the Financial Institution nor the Obligor
shall change the name or account number of the Collateral Account without the
prior written consent of the Secured Party.

(c) Type of Account. The Collateral Account is, and will be maintained as either
(i) a “securities account” (as defined in Section 8-501 of the UCC) or (ii) a
“deposit account” (as



--------------------------------------------------------------------------------

defined in Section 9-102(a)(29) of the UCC). All funds on deposit in the
Collateral Account will bear interest at the rate from time to time applicable
to “The Bank of New York Cash Reserve”.

(d) Securities Account Provisions. If and to the extent the Collateral Account
is a securities account (within the meaning of Section 8-501 of the UCC):

(i) all securities, financial assets or other property credited to the
Collateral Account shall be registered in the name of the Financial Institution,
indorsed to the Financial Institution or in blank or credited to another
securities account maintained in the name of the Financial Institution. In no
case will any financial asset credited to the Collateral Account be registered
in the name of the Obligor, payable to the order of the Obligor or specially
indorsed to the Obligor unless the foregoing have been specially indorsed to the
Financial Institution or in blank;

(ii) all financial assets delivered to the Financial Institution pursuant to the
Collateral Agreement will be promptly credited to the Collateral Account (such
assets may be hereinafter referred to as “Collateral”); and

(iii) the Financial Institution hereby agrees that each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to the Collateral Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 2. Secured Party Control.

(a) Control for Purposes of UCC. The Financial Institution agrees that if at any
time it shall receive any order or instruction from the Secured Party
(A) directing disposition of funds in the Collateral Account or (B) directing
transfer or redemption or investment of the financial asset credited to the
Collateral Account (such order or instruction, a “Secured Party Order”), the
Financial Institution shall comply with such entitlement order or instruction
without further consent by the Obligor or any other person.

(b) Use of Funds in Collateral Account. If the Secured Party shall deliver a
Secured Party Order, then any funds or financial assets in such Collateral
Account shall be used by such Secured Party solely for the purposes for which
funds in the Collateral Account may be used pursuant to the terms of the
Collateral Agreement.

Section 3. Set-off Rights and Liens of Financial Institution. The Financial
Institution hereby agrees that any security interest in, lien on, encumbrance,
claim or (except as provided in the next sentence) right of setoff against, the
Collateral Account or any funds therein it now has or subsequently obtains shall
be subordinate to the security interests of the Secured Party in the Collateral
Account and the funds therein or credited thereto. The Financial Institution
agrees not to exercise any present or future right of recoupment or set-off
against the Collateral Account or to assert against the Collateral Account any
present or future security interest, banker’s lien or any other lien or claim
(including claim for penalties) that the Financial Institution may at any time
have against or in the Collateral Account or any funds therein; provided,
however, that (i) the Financial Institution may set off all amounts due to the
Financial Institution in respect of its customary fees and expenses for the
routine maintenance and operation of the Collateral Account, including overdraft
fees, and the face amount of any checks or other items which have been credited
to the Collateral Account but are subsequently returned unpaid and (ii) if any
advance of funds is made by Financial Institution to

 

2



--------------------------------------------------------------------------------

purchase, or to make payment on or against delivery of, any investment property
to be held in the Collateral Account, Financial Institution shall have a
continuing security interest in and right of setoff against such investment
property and the proceeds thereof, until such time as Financial Institution is
repaid the amount of such advance.

Section 4. Governing Law, Jurisdiction, Etc. Regardless of any provision in any
other agreement, for purposes of the UCC, the State of New York shall be (i) the
location of the Financial Institution as a bank for purposes of Sections 9-301,
9-304 and 9-307 of the UCC and as a securities intermediary for purposes of
Sections 9-301 and 9-307 and Section 8-110 of the UCC, (ii) the “bank’s
jurisdiction” (within the meaning of Section 9-304 of the UCC) of the Financial
Institution in respect of the Collateral Account and (iii) the “securities
intermediary’s jurisdiction” (within the meaning of Section 8-110(e) of the UCC)
of the Financial Institution in respect of the Collateral Account,. This Control
Agreement shall be governed by the laws of the State of New York. The Collateral
Account shall be governed by the laws of the State of New York. The Obligor,
Secured Party and the Financial Institution each hereby consents, in connection
with any dispute arising hereunder, to the exclusive general jurisdiction of a
state or federal court situated in the Borough of Manhattan, New York City, in
the State of New York and appellate courts from any thereof and waives any
objection it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same. The Secured Party,
the Obligor and the Financial Institution each hereby irrevocably waives any and
all rights to trial by jury in any legal proceeding arising out of or relating
to this Control Agreement.

Section 5.

Section 6. Possible Conflict with Other Agreements.

(a) Conflict With Other Agreement. In the event of any conflict between this
Control Agreement (or any portion thereof) and any other agreement now existing
or hereafter entered into, the terms of this Control Agreement shall prevail
with respect to the subject matter hereof.

(b) Amendment. No amendment or modification of this Control Agreement or waiver
of any right hereunder shall be binding on any party hereto unless it is in
writing and is signed by all of the parties hereto.

(c) Existence of Other Agreements. The Financial Institution hereby confirms and
agrees that:

(i) There are no agreements entered into between the Financial Institution and
the Obligor with respect to the Collateral Account other than this Agreement and
the fee schedule attached hereto as Exhibit A;

(ii) The Financial Institution has not entered into, and until the termination
of this Control Agreement will not enter into, any agreement with any other
person relating to the Collateral Account pursuant to which it has agreed to
comply with entitlement orders (as defined in Section 8-102(a)(8) of the UCC) or
instructions (within the meaning of Section 9-104 of the UCC) of such other
person; and

(iii) The Financial Institution has not entered into, and until the termination
of this Control Agreement will not enter into, any agreement purporting

 

3



--------------------------------------------------------------------------------

to limit or condition the obligation of the Financial Institution to comply with
entitlement orders or instructions.

Section 7. Adverse Claims. As of the effective date of this Control Agreement,
except for the claims and interests of the Secured Party and the Obligor, no
officer or employee of the Financial Institution administering the Collateral
Account has actual knowledge of any lien on, or claim to, or interest in, the
Collateral Account or in any “financial asset” (as defined in Section 8-102(a)
of the UCC), cash or funds credited thereto. Upon receipt of written notice of
any lien, encumbrance or adverse claim against the Collateral Account or any
portion of the Collateral carried therein, Financial Institution shall use
reasonable efforts to notify the Secured Party as promptly as practicable under
the circumstances.

Section 8. Account Instructions and Disbursements.

(a) No Control by any Other Person. The Collateral Account shall be under the
sole dominion and exclusive control of the Secured Party. The Obligor and the
Financial Institution each agrees that neither the Obligor nor any other person,
through or under the Obligor or otherwise (other than the Secured Party), shall
have any control over the use of, or any right to withdraw any amount from, the
Collateral Account at any time, and the Financial Institution shall at no time
comply with any instructions with respect to the Collateral Account originated
by the Obligor or any person other than the Secured Party.

(b) Investments. Funds in the Collateral Account shall be invested in The Bank
of New York Mellon Cash Reserve. The Financial Institution shall have no
liability for any loss arising from or related to any such investment other than
in accordance with Section 10 of this Control Agreement.

(c) Correspondence, Statements and Confirmations. The Financial Institution
shall promptly send copies of all statements, confirmations and other
correspondence concerning the Collateral Account and, if applicable, any
financial assets credited thereto, simultaneously to the Obligor and the Secured
Party at the address for each set forth in Section 12 of this Control Agreement.

Section 9. [Reserved]

Section 10. Representations of the Financial Institution. Each party hereto
hereby represents to each of the other parties hereto that this Control
Agreement is the valid and legally binding obligation of such party.

Section 11. Release and Indemnification of Financial Institution.

(a) Standard of Care; Indemnification. (a) Except as otherwise expressly
provided herein, Financial Institution shall not be liable for any costs,
expenses, damages, liabilities or claims, including attorneys’ fees (“Losses”)
incurred by or asserted against the Obligor or the Secured Party arising out of
the Financial Institutions compliance with the terms of this Control Agreement,
except those Losses arising out of the gross negligence or willful misconduct of
Financial Institution. No provision of this Control Agreement shall require the
Financial Institution to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers. In no event shall Financial Institution
be liable for special,

 

4



--------------------------------------------------------------------------------

indirect, punitive or consequential damages, or lost profits or loss of
business, arising in connection with this Control Agreement.

(b) Indemnification. (i) The Obligor hereby agrees to indemnify the Financial
Institution and hold the Financial Institution harmless from and against any and
all Losses incurred by or asserted against the Financial Institution by reason
or as a result of any action or inaction arising out of Financial Institution’s
maintenance of the Collateral Account in accordance with this Control Agreement,
including reasonable fees and expenses of counsel incurred by the Financial
Institution in a successful defense of claims by the Obligor and (ii) the
Secured Party hereby agrees to indemnify the Financial Institution and hold the
Financial Institution harmless from any against any and all Losses incurred by
or asserted against the Financial Institution by reason or as a result of any
action or inaction arising out of Financial Institution’s compliance with the
instructions from the Secured Party with respect to the Collateral Account in
accordance with this Control Agreement, including reasonable fees and expenses
of counsel incurred by the Financial Institution in a successful defense of
claims by the Secured Party; provided that the Obligor and Secured Party, as
applicable, shall not indemnify the Financial Institution for those Losses
arising out of the Financial Institution’s gross negligence or willful
misconduct. This indemnity shall be a continuing obligation of the Obligor and
the Secured Party, their respective successors and assigns, notwithstanding the
termination of this Control Agreement.

(c) No Obligation Regarding Quality of Securities. Without limiting the
generality of the foregoing, the Financial Institution shall be under no
obligation to inquire into, and shall not be liable for, any Losses incurred by
Obligor, Secured Party or any other person as a result of the receipt or
acceptance of fraudulent, forged or invalid securities, or securities which
otherwise is not freely transferable or deliverable without encumbrance in any
relevant market.

(d) No Responsibility Concerning Credit or Security Agreements. The Obligor and
the Secured Party hereby agree that, notwithstanding references to the
Collateral Agreement in this Control Agreement, the Financial Institution has no
interest in, and no duty, responsibility or obligation with respect to, the
Collateral Agreement (including without limitation, no duty, responsibility or
obligation to monitor the Obligor’s or the Secured Party’ compliance with the
Collateral Agreement or to know the terms of the Collateral Agreement).

(e) No Duty of Oversight. The Financial Institution is not at any time under any
duty to monitor the value of any securities in the Collateral Account or whether
the securities is of a type required to be held in the Collateral Account, or to
supervise the investment of, or to advise or make any recommendation for the
purchase, sale, retention or disposition of any securities.

(f) Advice of Counsel. The Financial Institution may, with respect to questions
of law, obtain the advice of counsel and shall be fully protected with respect
to anything done or omitted by it in good faith in conformity with such advice.

(g) No Collection Obligations. The Financial Institution shall be under no
obligation to take action to collect any amount payable on securities in
default, or if payment is refused after due demand and presentment.

(h) Fees and Expenses. The Obligor agrees to pay to the Financial Institution
the fees and expenses as may be agreed upon from time to time between the
Obligor, the Secured Party and the Financial Institution. The initial fee
schedule approved by the parties is attached hereto as Exhibit A. The Obligor
shall reimburse the Financial Institution for all costs associated with
transfers of securities to Financial Institution and records kept in connection
with this Control Agreement. The Obligor shall also reimburse the Financial
Institution for reasonable and documented out-of-pocket

 

5



--------------------------------------------------------------------------------

expenses which are a normal incident of the services provided hereunder.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, the Financial Institution shall have the right (and is hereby
authorized by the Secured Party) to pay the fees and expenses described in this
Section 10(f) from funds on hand in the Collateral Account as and when the same
are due and payable.

(i) Effectiveness of Instructions; Reliance; Risk Acknowledgements; Additional
Terms. (a) Subject to the terms of this Control Agreement, Financial Institution
shall be entitled to rely upon any written instructions actually received by the
Financial Institution from Obligor or the Secured Party from an officer or other
authorized person listed on the Incumbency Certificate delivered by the Obligor
or the Secured Party, as the case may be, and as updated by written notice to
the Financial Institution by such Obligor or such Secured Party from time to
time. If Financial Institution receives written instructions from the Obligor or
the Secured Party which appear on their face to have been transmitted via
(i) computer facsimile, email, the Internet or other insecure electronic method,
or (ii) secure electronic transmission containing applicable authorization
codes, passwords and/or authentication keys, the Obligor and the Secured Party
each understands and agrees that Financial Institution cannot determine the
identity of the actual sender of such written instructions and that Financial
Institution shall conclusively presume that such written instructions have been
duly authorized. The Obligor and the Secured Party shall be responsible for
ensuring that only authorized instructions are transmitted to the Financial
Institution and shall treat any applicable user and authorization codes,
passwords and/or authentication keys with extreme care. The Obligor and the
Secured Party each acknowledges and agrees that each has been fully informed of
the protections and risks associated with the various methods of transmitting
written instructions to the Financial Institution and that there may be more
secure methods of transmitting written instructions than the method(s) selected
by them. The Obligor and the Secured Party each agrees that the security
procedures (if any) to be followed in connection with the transmission of
written instructions provide to each of them a commercially reasonable degree of
protection in light of each party’s particular needs and circumstances. If the
Obligor or the Secured Party elects to transmit written instructions through an
on-line communication system offered by Financial Institution, the use thereof
shall be subject to Financial Institution’s standard terms and conditions
applicable to such system. If the Obligor or the Secured Party elects (with the
Financial Institution’s prior consent) to transmit written instructions through
an on-line communications service owned or operated by a third party, they each
agree that the Financial Institution shall not be responsible or liable for the
reliability or availability of any such service.

(j) Account Disclosure. The Financial Institution is authorized to supply any
information regarding the Account which is required by any law or governmental
regulation now or hereafter in effect.

(k) Force Majeure. The Financial Institution shall not be responsible or liable
for any failure or delay in the performance of its obligations under this
Control Agreement arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including without limitation, any
provision of any law or regulation or any act of any governmental authority,
acts of God; earthquakes; fires; floods; wars; civil or military disturbances;
sabotage; epidemics; riots; interruptions, loss or malfunctions of utilities,
computer (hardware or software) or communications service; accidents; labor
disputes; acts of civil or military authority; governmental actions; inability
to obtain labor, material, equipment or transportation.

(l) Pricing Services. The Financial Institution may, as an accommodation,
provide pricing or other information services to the Obligor and/or the Secured
Party in connection with this Control Agreement. The Financial Institution may
utilize any vendor (including securities brokers and dealers) believed by it to
be reliable to provide such information. Under no circumstances shall

 

6



--------------------------------------------------------------------------------

Financial Institution be liable for any loss, damage or expense suffered or
incurred by the Obligor or the Secured Party as a result of errors or omissions
with respect to any pricing or other information utilized by Financial
Institution hereunder.

(m) Entire Agreement; No Implied Duties. This Control Agreement, any schedules
and exhibits hereto and the Collateral Agreement embody the entire agreement and
understanding among Obligor, Secured Party and the Financial Institution, and
supersede all prior agreements and understandings (other than the Collateral
Agreement), relating to the subject matter hereof. The Financial Institution
shall have no duties or responsibilities whatsoever except such duties and
responsibilities as are specifically set forth in this Control Agreement, and no
covenant or obligation shall be implied against the Financial Institution in
connection with this Control Agreement

(n) Agent Liability. The Financial Institution may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys and the Financial Institution shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder.

Section 12. Successors; Assignment.

(a) Successors. The terms of this Control Agreement shall be binding upon, and
shall be for the benefit of, the parties hereto and their respective successors.

(b) Assignment by Financial Institution. The Financial Institution shall not
assign any right, title or interest hereunder; provided, however, that
notwithstanding the foregoing, any corporation or other entity into which the
Financial Institution may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting for any merger,
conversion or consolidation to which the Financial Institution shall be a party,
or any corporation or other entity succeeding to all or substantially all the
corporate trust business of the Financial Institution, shall be the successor of
the Financial Institution.

(c) Assignment by Secured Party. The Secured Party may assign its rights
hereunder by sending prior written notice of such assignment to the Obligor and
the Financial Institution.

(d) Assignment by Obligor. The Obligor shall not assign any right, title or
interest hereunder.

(e) Successor Account. The terms of this Control Agreement shall be binding on
and shall apply to any successor account to the Collateral Account.

Section 13. Notices. Any notice, request or other communication required or
permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below, provided that any notice or communication
delivered to the Financial Institution shall be deemed effective upon actual
receipt thereof by the Financial Institution.

 

The Obligor:

     

Dynegy Holdings Inc.

  

1000 Louisiana Street, Suite 5800

  

Houston, Texas 77002-5050

 

7



--------------------------------------------------------------------------------

  Attention: Clint Freeland, CFO   Telephone: 713-356-2200   Fax: 713-767-8648
Secured Party:     Credit Suisse AG, Cayman Islands Branch   Eleven Madison
Avenue   New York, NY 10010   Attention: Agency Group –Larcy Naval.
Vice-President   Telephone: 212-325-9143   Fax: 212-743-1783
Financial Institution:     The Bank of New York Mellon   101 Barclay Street, 8
West   New York, NY 10286   Attention: Corporate Trust Administration  
Telephone: 212-815-6907   Fax: 212-815-5707

The Financial Institution shall have the right, but shall not be required, to
rely upon and comply with instructions and directions sent by e-mail, facsimile
and other similar unsecured electronic methods by persons believed by the
Financial Institution to be authorized to give instructions and directions on
behalf of the Obligor or the Secured Party. The Financial Institution shall have
no duty or obligation to verify or confirm that the person who sent such
instructions or directions is, in fact, a person authorized to give instructions
or directions on behalf of the Obligor or the Secured Party; and the Financial
Institution shall have no liability for any losses, liabilities, costs or
expenses incurred or sustained by the Obligor or the Secured Party, as a result
of such reliance upon or compliance with such instructions or directions. The
Obligor and the Secured Party each agree to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Financial Institution, including without limitation the risk of the Financial
Institution acting on unauthorized instructions, and the risk of interception
and misuse by third parties.

Any party may change its address for notices in the manner set forth above.

Section 14. Termination.

(a) The obligations of the Financial Institution to the Secured Party pursuant
to this Control Agreement shall continue in effect until the security interests
of the Secured Party in the Collateral Account have been terminated pursuant to
the terms of the Collateral Agreement;

(b) The termination of this Control Agreement shall not terminate the Collateral
Account or alter the obligations of the Financial Institution to the Obligor
pursuant to other agreements with respect to the Collateral Account; and

(c) Notwithstanding the foregoing, Financial Institution may terminate this
Control Agreement upon not less than ninety (90) days prior written notice to
the other parties, provided that such termination shall not affect or terminate
the Secured Party’s security interest in the Collateral. Upon termination
pursuant to this paragraph (c), Financial Institution shall follow such
reasonable written instructions of the Secured Party concerning the transfer of
Collateral and such termination shall not be

 

8



--------------------------------------------------------------------------------

effective until all funds in the Collateral Account have been transferred to or
as directed by the Secured Party. Except as otherwise provided herein, all
obligations of the parties to each other hereunder shall cease upon termination
of this Control Agreement.

Section 15. Counterparts. This Control Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Control Agreement by signing and delivering
one or more counterparts.

Section 16. USA PATRIOT ACT. The Obligor and the Secured Party hereby
acknowledge that Financial Institution is subject to federal laws, including the
Customer Identification Program (“CIP”) requirements under the USA PATRIOT Act
and its implementing regulations, pursuant to which Financial Institution must
obtain, verify and record information that allows Financial Institution to
identify each of Obligor and the Secured Party. Accordingly, prior to opening
the Collateral Account hereunder Financial Institution will ask the Obligor
and/or the Secured Party to provide certain information including, but not
limited to, their name, physical address, tax identification number and other
information that will help Financial Institution to identify and verify each of
Obligor’s and the Secured Party’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information. The Obligor and the Secured Party agree that Financial
Institution cannot open an Account hereunder unless and until the Financial
Institution verifies the Obligor’s and/or the Secured Party’s identity in
accordance with its CIP.

Section 17. Exclusive Benefit. Except as specifically set forth in this Control
Agreement, this Control Agreement is for the exclusive benefit of the parties to
this Control Agreement and their respective permitted successors and assigns,
and shall not be deemed to give, either expressly or implicitly, any legal or
equitable right, remedy, or claim to any other entity or person whatsoever. No
party may assign any of its rights or obligations under this Control Agreement
except as described herein.

Section 18. Taxes. Obligor, Secured Party and the Financial Institution agree
that all items of income, gain, expense and loss recognized on the Collateral
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Obligor.

[Signature Pages to Follow]

 

9



--------------------------------------------------------------------------------

DYNEGY HOLDINGS INC., as Obligor By:  

 

  Name:   Title:

Signature Page to Account Control Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as Secured Party By:  

 

  Name:   Title: By:  

 

  Name:   Title:

Signature Page to Account Control Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Financial Institution By:  

 

  Name:   Title:

Signature Page to Account Control Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FEE SCHEDULE

(Attached)



--------------------------------------------------------------------------------

  (a)     

 

LOGO [g216256g87y31.jpg]

 

Dynegy Holdings, Inc./Credit Suisse

Control Agreement

(A) Fee Schedule

July 26, 2011

 

  (b)     

 

Upon appointment of The Bank of New York Mellon (“BNY”) as Financial
Institution, Borrower shall be

responsible for the payment of the fees, expenses and charges as set forth in
this Fee Schedule.

  (c)     

GENERAL FEES

 

  (d)     

 

  (e) ACCEPTANCE FEE - $5,000

This one time charge of $5,000 is payable at the time of the closing and
includes the review and execution of the Control Agreement and all documents
submitted in support thereof.

ANNUAL ADMINISTRATIVE FEE - $5,000

An annual fee of $5,000 covering the duties and responsibilities related to
functions under the pledge documents and maintenance of accounts. This fee is
payable in advance for the year and shall not be prorated.

 

  (f)     

 

  (g) INVESTMENT COMPENSATION

With respect to investments in money market mutual funds for which BNY provides
shareholder services BNY (or its affiliates) may also receive and retain
additional fees from the mutual funds (or their affiliates) for shareholder
services as set forth in the Authorization and Direction to BNY to Invest Cash
Balances in Money Market Mutual Funds.

BNY will charge a $25.00 transaction fee for each purchase, sale, or redemption
of securities other than the aforementioned Money Market Mutual Funds.

DISBURSEMENT FEE (CHECK OR WIRE) PER TRANSACTION

A fee of $10.00 will be assessed for each disbursement.

COUNSEL FEE

 

5



--------------------------------------------------------------------------------

A fee covering the fees and expenses of Counsel for its services, including
review of governing documents, communication with members of the closing party
(including representatives of the issuer, investment banker(s), attorney(s) and
BNY), attendance at meetings and the closing, and such other services as BNY may
deem necessary. The Counsel fee will be the actual amount of the fees and
expenses charged by Counsel and is payable at closing. Should closing not occur,
you shall still be responsible for payment of Counsel fees and expenses.

MISCELLANEOUS FEES

The fees for performing extraordinary or other services not contemplated at the
time of the execution of the transaction or not specifically covered elsewhere
in this schedule will be commensurate with the service to be provided and will
be charged in BNY’s sole discretion. These extraordinary services may include,
but are not limited to, supplemental agreements, the preparation of special or
interim reports, custody of collateral, a one-time fee to be charged upon
termination of an engagement. Counsel, accountants, special agents and others
will be charged at the actual amount of fees and expenses billed.

OTHER MISCELLANEOUS FEES

FDIC or other governmental charges will be passed along to you as incurred.

OUT-OF-POCKET EXPENSES

Additional out-of-pocket expenses may include, but are not limited to,
telephone; facsimile; courier; copying; postage; supplies; statutory filing
charges, including UCC amendments, continuations, and termination fees; and
expenses of BNY’s representative(s) and Counsel for attending special meetings.
Fees and expenses of BNY’s representatives and Counsel will be charged at the
actual amount of fees and expenses charged and all other expenses will be
charged at cost of all expenses billed for the year, in BNY’s discretion, and
BNY may charge certain expenses at cost and others on a percentage basis.

DEFAULT ADMINISTRATION FEES AND EXPENSES

In the event that a default occurs and is not cured within the appropriate time
period required by the Control Agreement, BNY shall be paid a Default
Administration Fee calculated in accordance with BNY’s hourly rate in effect at
the time of the default and as may be modified by BNY in its sole discretion
from time to time thereafter, plus all expenses incurred by BNY, which expenses
will include the fees and expenses of Counsel. In addition, if BNY is required
to advance any payments, BNY shall be entitled to charge interest on such
advances at BNY’s (or one of its affiliate’s) prime rate in effect on the date
of the advance.

 

  (h)     

 

6



--------------------------------------------------------------------------------

  (i) Terms and Disclosures

TERMS OF PROPOSAL

Final acceptance of the appointment under the Control Agreement is subject to
approval of authorized officers of BNY and full review and execution of all
documentation related hereto. Please note that if this transaction does not
close, you will be responsible for paying any expenses incurred, including
Counsel fees. We reserve the right to terminate this offer if we do not enter
into final written documents within three months from the date this document is
first transmitted to you. Fees may be subject to adjustment during the life of
the engagement.

MISCELLANEOUS

The terms of this Fee Schedule shall govern the matters set forth herein and
shall not be superseded or modified by the terms of the Control Agreement. This
Fee Schedule shall be governed by the laws of the State of New York without
reference to laws governing conflicts. BNY and the undersigned agree to
jurisdiction of the federal and state courts located in the State of New York.

CUSTOMER NOTICE REQUIRED BY THE USA PATRIOT ACT

To help the US government fight the funding of terrorism and money laundering
activities, US Federal law requires all financial institutions to obtain,
verify, and record information that identifies each person (whether an
individual or organization) for which a relationship is established.

What this means to you: When you establish a relationship with BNY, we will ask
you to provide certain information (and documents) that will help us to identify
you. We will ask for your organization’s name, physical address, tax
identification or other government registration number and other information
that will help us to identify you. We may also ask for a Certificate of
Incorporation or similar document or other pertinent identifying documentation
for your type of organization.

We thank you for your assistance.

 

 

 

Accepted By:

         For BNY:      

Signature:

  

 

        

 

  

Date:

  

 

        

 

  

Name:

  

 

        

 

  

Title:

  

 

        

 

  

 

7



--------------------------------------------------------------------------------

LOGO [g216256g40b06.jpg]



--------------------------------------------------------------------------------

Exhibit D

EXHIBIT D-1

to Letter of Credit Reimbursement and Collateral Agreement

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Issuing Lenders That Are Not Partnerships for U.S. Federal Income
Tax Purposes)

[Letterhead of Foreign Issuing Lender]

Date: [             ,         ]

    Dynegy Power, LLC

                                     

                                     

                                 

                                 

                                 

Email:                     

Re: Dynegy Power, LLC – Foreign Issuing Lender Certificate

Ladies and Gentlemen:

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

[Insert name of applicable Foreign Issuing Lender] (the “Foreign Issuing
Lender”) is providing this U.S. Tax Compliance Certificate pursuant to
Section 3.10(e) of the Agreement. Foreign Issuing Lender hereby represents and
warrants that:

1. The Foreign Issuing Lender is the sole record and beneficial owner of the
Obligations in respect of which it is providing this U.S. Tax Compliance
Certificate. The Foreign Issuing Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

2. The Foreign Issuing Lender is not a 10-percent shareholder of the Account
Party within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code;
and

3. The Foreign Issuing Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Account Party with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Account Party, and (2) the
undersigned shall have at all times furnished the Account Party with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

[INSERT NAME OF FOREIGN ISSUING
LENDER] By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D-2

to Letter of Credit Reimbursement and Collateral Agreement

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

Date: [            ,         ]

    Dynegy Power, LLC

                                     

                                     

                                 

                                 

                                 

Email:                     

Re: Dynegy Power, LLC – Foreign Issuing Lender Certificate

Ladies and Gentlemen:

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

[Insert name of applicable Participant] (the “Non-U.S. Participant”) is
providing this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of
the Agreement. The Non-U.S. Participant hereby represents and warrants that:

1. The Non-U.S. Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this U.S. Tax Compliance
Certificate. The Non-U.S. Participant is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

2. The Non-U.S. Participant is not a 10-percent shareholder of the Account Party
within the meaning of Section 871(h)(3)(B) or 881(c)(3)(B) of the Code; and

3. The Non-U.S. Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Issuing Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Account Party,
and (2) the undersigned shall have at all times furnished the Account Party with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

[INSERT NAME OF NON-U.S. PARTICIPANT] By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D-3

to Letter of Credit Reimbursement and Collateral Agreement

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Non-U.S. Participant]

Date: [             ,             ]

    Dynegy Power, LLC

                                     

                                     

                                 

                                 

                                 

Email:                     

Re: Dynegy Power, LLC – Foreign Issuing Lender Certificate

Ladies and Gentlemen:

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

[Insert name of applicable Participant] (“Non-U.S. Participant”) is providing
this U.S. Tax Compliance Certificate pursuant to Section 3.10(e) of the
Agreement. Non-U.S. Participant hereby represents and warrants that:

1. Non-U.S. Participant is the sole record owner of the participation in respect
of which it is providing this U.S. Tax Compliance Certificate and its
partners/members are the sole beneficial owners of such participation. Neither
Non-U.S. Participant nor any of its partners/members is a “bank” for purposes of
Section 871(h) or 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”);

2. None of the partners/members of Non-U.S. Participant is a 10-percent
shareholder of the Account Party within the meaning of Section 871(h)(3)(B) or
881(c)(3)(B) of the Code; and

3. None of the partners/members of Non-U.S. Participant is a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Issuing Lender with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information



--------------------------------------------------------------------------------

provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

[INSERT NAME OF NON-U.S. PARTICIPANT] By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D-4

to Letter of Credit Reimbursement and Collateral Agreement

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Issuing Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Letterhead of Foreign Issuing Lender]

Date: [             ,         ]

    Dynegy Power, LLC

                                     

                                     

                                 

                                 

                                 

Email:                     

Re: Dynegy Power, LLC – Foreign Issuing Lender Certificate

Ladies and Gentlemen:

This U.S. Tax Compliance Certificate is delivered to you pursuant to
Section 3.10(e) of the Letter of Credit Reimbursement and Collateral Agreement,
dated as of [            ], 2011 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among Dynegy Power, LLC, a Delaware limited liability company (the “Account
Party”), Credit Suisse AG, Cayman Islands Branch (an “Issuing Lender”), and the
other Issuing Lenders party thereto from time to time. Unless otherwise defined
herein, capitalized terms used herein have the meanings provided in the
Agreement.

[Insert name of applicable Foreign Issuing Lender] (the “Foreign Issuing
Lender”) is providing this U.S. Tax Compliance Certificate pursuant to
Section 3.10(e) of the Agreement. The Foreign Issuing Lender hereby represents
and warrants that:

1. The Foreign Issuing Lender is the sole record owner of the Obligations in
respect of which it is providing this U.S. Tax Compliance Certificate and its
partners/members are the sole beneficial owners of such Obligations. Neither the
Foreign Issuing Lender nor any of its partners/members is a “bank” for purposes
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

2. None of the partners/members of the Foreign Issuing Lender is a 10-percent
shareholder of the Account Party within the meaning of Section 871(h)(3)(B) or
881(c)(3)(B) of the Code; and

3. None of the partners/members of the Foreign Issuing Lender is a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Account Party with IRS Form W-8IMY accompanied
by one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Account Party, and (2) the



--------------------------------------------------------------------------------

undersigned shall have at all times furnished the Account Party with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this U.S. Tax Compliance
Certificate as of the date first written above.

 

[INSERT NAME OF FOREIGN ISSUING
LENDER] By:  

 

Name:   Title:  